DETAILED ACTION
The Amendment filed 04/13/21 has been entered.  Claims 1, 3 and 6-12 are currently pending, with claims 4-5 being cancelled.  Despite Applicant’s arguments, one of the previous rejections is maintained.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Ostapyk in view of Barthelmes
Claims 1, 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostapyk (U.S. Patent No. 5,653,468) in view of Barthelmes (DE 10 2011 0505459).  Ostapyk is directed to a stabilizer beam for roller blading.  See Abstract.  Barthelmes is directed to a ski roller with a pivotable brake element secured at struts via a rider’s lower leg.  See Abstract. 
Claim 1: Ostapyk discloses a method of controlling a human powered rolling vehicle [see Abstract (roller blades)] on pavement comprising: manually grasping a freestanding pole (10) [see Fig. 1] comprising a soft elastomeric tip (24) [see col. 3, lines 13-15] at one end (28) of the freestanding pole, a hand grip (14) at the other end (22) of the freestanding pole, and a padded region (region including 16, 18) comprising a resilient material [see col. 3, lines 6-8] positioned therebetween; engaging the pole against the body of a rider [see col. 4, lines 30-33 (“shifting weight” onto the beam to brake)] pressing the soft elastomeric tip against the pavement to effect braking that directly reduces the speed of the rider [see Fig. 5; col. 4, lines 30-31 (“braking is effected by levering the brake pad”)]; and enhancing the braking force by increasing leverage upon the soft elastomeric tip [col. 4, lines 30-31 (“braking is effected by levering the brake pad”)] using the rider’s body as a lever fulcrum point [see Fig. 5; col. 4, lines 31-33 (“considerable friction can be generated by shifting weight onto the stabilizer beam”)].  See Figs. 1, 4, 5.
Ostapyk discloses all limitations of this claim except it refers generally to the rider’s “weight” to apply and vary the brake force, but does not disclose the specific use of the rider’s “lower leg.”  Barthelmes discloses a method of braking a human powered rolling vehicle, wherein the surface of the rider that effects, varies and releases braking is located on the lower leg of the rider.  See Figs. 1, 3.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the leg as the fulcrum surface for several reasons.  First, the rider in Ostapyk can apply a greater braking force if the lever fulcrum point on the pole is located closer to the brake pad (24) resting on the pavement, hence employing the lower leg would be an ideal choice to reduce speed.  Second, Ostapyk explicitly discusses “shifting weight” on the pole to lever the brake pad against the skating surface and effect “considerable friction” and braking.  See col. 4, lines 30-34.  One of the ways to use one’s weight is to use the leg, preferably on/near one of the “foam”-like resilient pads (16, 18) on the beam (10) for comfort.  See Fig. 1.  Figures 4 and 5 of Ostapyk depict that this “padded region” is also proximate to the rider’s knee/lower leg, making it a natural choice to apply weight.  Third, it would be obvious to try since this is one of limited possibilities to use one’s weight to effect braking, and is largely intuitive to any rider, let alone one skilled in the art. 
Claim 6: Ostapyk discloses that the pole is further used to propel the human powered rolling vehicle. See para. 0008. See col. 4, lines 5-9. 
Claim 7:  Ostapyk discloses that the pole is further used to balance the rider on the human powered rolling vehicle.  See col. 4, lines 5-23. 
Claim 11: Ostapyk discloses that the soft elastomeric tip is removably attached to the pole. See col. 3, lines 16-18 (using bolt and lock nut arrangement 26). 
Ostapyk in view of Barthelmes and McBride
Claims 3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostapyk in view of Barthelmes and McBride (U.S. Patent No. 8,636,306).  McBride is directed to a skate board paddle. See Abstract.  
Claims 3 and 8: Ostapyk and Barthelmes are relied upon as in claim 1 but do not disclose the claimed types of vehicles.  It should first be noted that the “human powered rolling vehicle” is an intended use recited in the preamble and is not afforded patentable weight here so long as the Ostapyk pole is capable of performing the method.  See MPEP 2111.02 (II).  However, for the sake of completeness, McBride discloses that the human powered rolling vehicle is a caster board or a wheeled paddle board. See col. 2, lines 29-32; Fig. 7.  It would be obvious to use the Ostapyk device with a rolling board because this an alternate type of recreational rolling device that needs to be steered, stabilized and slowed, and which is certainly universally known and used. 
Claim 9: McBride does not disclose that the vehicle is a wheeled kayak. It would be obvious to a person skilled in the art at the time of the invention to use this system on other wheeled devices, such as a wheeled kayak, because McBride explicitly contemplates its use on “any similar wheeled device,” and it will operate in the same manner and can be used to reduce the speed of these rolling vehicles. See col. 3, line 30.
Claim 10: McBride discloses that the freestanding pole is removably attached to the human powered rolling vehicle.  See Fig. 7; col. 3, lines 10-13. 

Ostapyk in view of Barthelmes and Senseman
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostapyk in view of Barthelmes and Senseman (U.S. Patent Pub. No. 2011/0175338).  Senseman is directed to a skateboard propelling assist device. See Abstract.
Claim 12: Ostapyk discloses that the exterior shape of the tip is more of a polygonal shape rather than an ovoid, a spheroid, or a tear drop shape. See Fig. 2.  Senseman discloses that the tip (104) is a spheroid shape. See Figs. 1, 2, 4 (406-410). It would be obvious to a person having ordinary skill in the art to use a spheroid shape because this is merely a design choice based on cost of manufacturing and availability of parts, and it’s also a simple and well-known shape-type.

Response to Arguments
Applicant's arguments filed 04/13/21 with regard to claims 1, 3 and 6-12 have been fully considered but they are not persuasive.  
First, Applicant failed to properly address the 103 rejection of Ostapyk in view of Barthelmes (previously applied only to claims 4 and 5), merely stating that it is “moot” because claims 4 and 5 are cancelled.  See Remarks, page 7.  However, since claim 1 now contains the “lower leg” limitation of claims 4 and 5, and Barthelmes is the teaching reference that addresses this limitation, Applicant’s failure to even briefly address the reference is shortsighted.  Merely stating that Applicants “disagree with the rejection” is conclusory, cursory and ultimately unpersuasive.  See id.
Second, all arguments with respect to the other 103 rejections and 102 rejections are all moot since they’ve all been withdrawn. 
To the extent Applicant wishes to continue prosecution of this application, it is strongly suggested that Applicant consider claim language directed to the structural specifics of both the freestanding pole AND the rolling vehicle, as well as how they operate in conjunction with each other.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        April 14, 2021